DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Regarding arguments on page 11 of the Remarks, Examiner notes that “setting the weights based on information related to an application for execution to the user” does not specify how the weights are based on the information or how the information is related to the application. Therefore, since the claims are broadly worded, Donaldson is relied upon to teach them, where Donaldson para [0031] teaches use of the application and para [0035-36] teach the setting of the weight, as explained in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (US 2015/0348538 A1).

Regarding claim 1, Donaldson teaches:
An information processing apparatus comprising:
at least one processor configured to:
detect a first speech of a user based on first voice information associated with the first speech of the user (para [0020], where an audio signal is received and speech is determined);
set a weight associated with a summary of the first speech of the user (para [0035-36], where words are weighted by vocal fingerprints or vocal fingerprints are weighted by words, both determined by the speech summary manager), wherein the weight is set based on information related to an application for execution by the user (para [0031], where the speech session relates to a calendar handler, task handler, or other application, and where the event or task is determined based on the words or vocal fingerprints from the summary); and


Regarding claim 13, Donaldson teaches:
The information processing apparatus according to claim 1, wherein 
the at least one processor is further configured to set the weight associated with the summary, based on at least one of information related to the user, information related to an environment associated with the user, or information related to a device (Fig. 4, para [0037], where the acoustic properties are considered the information related to the user, which are used to set the weight), and
the information related to the device includes at least one of a type of the device or a state of the device (where the above limitation is not chosen).  

Regarding claim 14, Donaldson teaches:
The information processing apparatus according to claim 13, wherein the information related to the user includes at least one of state information of the user or manipulation information of the user (Fig. 4, para [0037], where the information related to the user includes their emotional state, such as angry, scared, or stressed).

Regarding claim 19, Donaldson teaches:
An information processing method, comprising:
detecting speech of a user based on voice information associated with the speech of the user (para [0020], where an audio signal is received and speech is determined);

summarizing content of the first speech indicated by the voice information to generate the summary of the speech, wherein the summarization of the content is based on the set weight associated with the summary (Fig. 3, para [0034-36], where speech is summarized using weights based on vocal fingerprints).

Regarding claim 20, Donaldson teaches:
A non-transitory computer-readable medium having stored thereon, computer executable instructions which, when executed by a computer, cause the computer to execute operations (para [0018], where a computer readable medium is used), the operations comprising:
detecting speech of a user based on voice information associated with the speech of the user (para [0020], where an audio signal is received and speech is determined);
setting a weight associated with a summary of the speech of the user (para [0035-36], where words are weighted by vocal fingerprints or vocal fingerprints are weighted by words, both determined by the speech summary manager), wherein the weight is set based on information related to an application for execution by the user (para [0031], where the speech session relates to a calendar handler, task handler, or other application, and where the event or task is determined based on the words or vocal fingerprints from the summary); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Waibel, A. (1996). Interactive translation of conversational speech. Computer, 29(7), 41-48., hereinafter referred to as Waibel.

Regarding claim 2, Donaldson teaches:
The information processing apparatus according to claim 1, 
Donaldson does not teach:
wherein the summarization of the first content is further based on a start condition being satisfied
Waibel teaches:
wherein the summarization of the first content is further based on a start condition being satisfied (Waibel page 47 2nd full paragraph, where the paraphrase is performed after the record button is pressed).   


Regarding claim 4, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 
the start condition is related to a state of a voice recognition operation to acquire the first content of the first speech from the first voice information (Waibel page 47 2nd full paragraph, where the paraphrase is performed after the record button is pressed), and
the at least one processor is further configured to determine that the start condition is satisfied based on a stop request for the voice recognition operation (Waibel page 47 2nd full paragraph, where the paraphrase is performed after the record button is pressed, and page 46 2nd to last full paragraph, where push-to-talk is used, where the end of the push indicates a stop request).

Regarding claim 5, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 
the start condition is related to a state of a voice recognition operation to acquire the first content of the first speech from the first voice information (Waibel page 47 2nd full paragraph, where the paraphrase is performed after the record button is pressed), and
the at least one processor is further configured to determine that the start condition is satisfied based on completion of the voice recognition operation (Waibel page 47 2nd full paragraph, where the 

Regarding claim 15, Donaldson teaches:
The information processing apparatus according to claim 1, wherein 
the at least one processor is further configured to: 
Donaldson does not teach:
detect a first language of the first speech of the user; and
translate the first content of the first speech into a second language via a translation process, and
the second language is different from the first language.
Waibel teaches:
detect a first language of the first speech of the user (page 47 first paragraph of second column, where language identification is automatically performed); and
translate the first content of the first speech into a second language via a translation process (Waibel page 47 2nd full paragraph, where the paraphrase is replaced with the translation to another language when the send button is pressed), and
the second language is different from the first language (page 47 first paragraph of second column, where the output language is selected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson by using the language detection of Waibel (Waibel page 47 first paragraph of second column) as part of the speech summarization of Donaldson (Donaldson Fig. 3) by detecting the language before performing the summarization, so the user does not need to set the input language at system start-up (Waibel page 47 first paragraph of second column).

Regarding claim 16, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 15, wherein the at least one processor is further configured to abort the translation based on a translation exclusion condition being satisfied (Waibel page 47 3rd full paragraph, where alternative input modes are used to generate a new translation if an error is determined).

Regarding claim 18, Donaldson teaches:
The information processing apparatus according to claim 1, 
Donaldson does not teach:
wherein the at least one processor is further configured to control notification of the first content of the first speech
Waibel teaches:
wherein the at least one processor is further configured to control notification of the first content of the first speech (Waibel page 47 2nd full paragraph, where both the recognition result and paraphrase are displayed to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson by using the paraphrase of Waibel (Waibel page 47 2nd full paragraph) as part of the speech summarization of Donaldson (Donaldson Fig. 3) by paraphrasing the input speech, so that the user can determine whether the paraphrase reflects the intended meaning of the input utterance (Waibel page 47 first paragraph of second column).

Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Waibel, and further in view of Taskiran et al. (Taskiran, C. M., Pizlo, Z., Amir, A., Ponceleon, D., & IEEE Transactions on Multimedia, 8(4), 775-791.), hereinafter referred to as Taskiran.

Regarding claim 3, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 
Donaldson in view of Waibel does not teach:
the start condition is related to a non-speaking period in which the first speech is not performed by the user, and  
the at least one processor is further configured to determine that the start condition is satisfied based on the non-speaking period which is one of equal to or larger than a specific period.
Taskiran teaches:
the start condition is related to a non-speaking period in which the first speech is not performed by the user (Taskiran page 780 sec. A, where segments are determined using pauses in speech), and  
the at least one processor is further configured to determine that the start condition is satisfied based on the non-speaking period which is one of equal to or larger than a specific period (Taskiran page 780 sec. A, where segments are determined using pauses in speech exceeding a certain duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson in view of Waibel by using the conditions of Taskiran (Taskiran page 780 sec. A) in the summarization process of Donaldson in view of Waibel (Donaldson para [0034-36]) by setting boundaries in the speech, so that audio segments do not begin in the middle of a sentence (Taskiran page 780 sec. A).

Regarding claim 6, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 

the start condition is related to content of the first speech, and
the at least one processor is further configured to determine that the start condition is satisfied based on a word in the content of the first speech indicated by the first voice information.
Taskiran teaches:
the start condition is related to content of the first speech (Taskiran page 783 sec. C, where segments are scored and then added to the summary), and
the at least one processor is further configured to determine that the start condition is satisfied based on a word in the content of the first speech indicated by the first voice information (Taskiran page 783 sec. C, where segments determined using significant word co-occurrences of pages 781-783 are added to the summary).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson in view of Waibel by using the conditions of Taskiran (Taskiran page 780 sec. A) in the summarization process of Donaldson in view of Waibel (Donaldson para [0034-36]) by setting boundaries in the speech, so that audio segments do not begin in the middle of a sentence (Taskiran page 780 sec. A).

Regarding claim 7, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 
Donaldson in view of Waibel does not teach:
the start condition is related to first content of the first speech, and
the at least one processor is further configured to:
detect a hesitation of the user to speak, based on the first voice information; and
determine that the start condition is satisfied based on the detection of the hesitation to speak.

the start condition is related to first content of the first speech (Taskiran page 783 sec. C, where segments are scored and then added to the summary), and
the at least one processor is further configured to:
detect a hesitation of the user to speak, based on the first voice information (Taskiran page 780 sec. A, where segments are determined using pauses in speech); and
determine that the start condition is satisfied based on the detection of the hesitation to speak (Taskiran page 780 sec. A, where segments are determined using pauses in speech).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson in view of Waibel by using the conditions of Taskiran (Taskiran page 780 sec. A) in the summarization process of Donaldson in view of Waibel (Donaldson para [0034-36]) by setting boundaries in the speech, so that audio segments do not begin in the middle of a sentence (Taskiran page 780 sec. A).

Regarding claim 8, Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 2, wherein 
Donaldson in view of Waibel does not teach:
the start condition is related to an elapsed time since the voice information is obtained, and
the at least one processor is further configured to determine that the start condition is satisfied based on the elapsed time which is one of equal to or larger than a specific period.
Taskiran teaches:
the start condition is related to an elapsed time since the voice information is obtained (Taskiran page 780 sec. A, where segments are determined using pauses in speech), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson in view of Waibel by using the conditions of Taskiran (Taskiran page 780 sec. A) in the summarization process of Donaldson in view of Waibel (Donaldson para [0034-36]) by setting boundaries in the speech, so that audio segments do not begin in the middle of a sentence (Taskiran page 780 sec. A).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Weng et al. (US 2016/0313868 A1), hereinafter referred to as Weng.

Regarding claim 9, Donaldson teaches:
The information processing apparatus according to claim 1,
Donaldson does not teach:
wherein the at least one processor is further configured to abort the summarization, based on a summarization exclusion condition is satisfied.
Weng teaches:
wherein the at least one processor is further configured to abort the summarization, based on a summarization exclusion condition is satisfied (para [0084], where summarization is not performed when the volume of content is too great, where the content is filtered instead).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson by using the filtering of Weng (Weng para 

Regarding claim 10, Donaldson in view of Weng teaches:
The information processing apparatus according to claim 9, wherein the summarization exclusion condition is a condition related to detection of a gesture (Weng para [0088], where a gesture is used to skip topics), and
the at least one processor is further configured to determine that the summarization exclusion condition is satisfied based on the detection of the gesture (Weng para [0088], where a gesture is used to skip topics).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Lefebvre et al. (US 2013/0268839 A1), hereinafter referred to as Lefebvre.

Regarding claim 11, Donaldson teaches:
The information processing apparatus according to claim 1,
Donaldson does not teach:
wherein the at least one processor is further configured to change a summarization level of the first content of the first speech based on  at least one of a speaking period specified by the first voice information and a number of characters specified by the first voice information.
Lefebvre teaches:
wherein the at least one processor is further configured to change a summarization level of the first content of the first speech based on at least one of a speaking period specified by the first voice information and a number of characters specified by the first voice information (para [0098], where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Donaldson by using the character limit of Lefebvre (Lefebvre para [0098]) in the summary of Donaldson (Donaldson para [0034-35]) so that the summary does not exceed a predetermined length (Lefebvre para [0098]).

Regarding claim 12, Donaldson in view of Lefebvre teaches:
The information processing apparatus according to claim 11, wherein the at least one processor is further configured to limit the number of characters in the summary of the first speech to change the summarization level of the first content of the first speech (Lefebvre para [0098], where the summary is limited to a pre-determined number of characters).   

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Donaldson in view of Waibel teaches:
The information processing apparatus according to claim 15, wherein the at least one processor is further configured to:
retranslate the first content, which is translated into the second language via the translation process, into the first language (Waibel page 47 2nd full paragraph, where the paraphrase is translated back to the original language for verification), 

However, none of the cited references teach the limitations of the amended claim. In particular, none of Donaldson, Waibel, Taskiran, or Bagnato teach including a word in the first content based on the word being present in the retranslated content and the second content. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0174343 A1 para [0031] teaches weighting of speech in forming a summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658